DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  in line 3, Examiner suggests changing “being” to “are”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and claims 2-14 at least due to dependency from independent claim 1) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant recites in the preamble “[a] versatile infant garment that effortlessly changes in between a onesie and a swaddle wrap comprises”.  This language is somewhat misleading because at least some amount of “effort” is required to transition the garment between the onesie configuration and the swaddle wrap configuration.  Also, the language reads actively, like a method-of-use step, rather than passively, as functionality.  Correction is required.  Examiner suggests changing [a] versatile infant garment convertible between a onesie configuration and a swaddle wrap configuration, the infant garment comprising”.  For purposes of examination, the term “effortlessly” is not deemed to require that zero effort is needed to convert the garment from a onesie configuration to a swaddle wrap configuration, since at least some amount of garment manipulation must take place (i.e. the garment does not reconfigure on its own in an “effortless” manner, as best as can be understood).  Examiner notes that all dependent claims 2-14 recite the same preamble, are likewise indefinite, and the same suggestion for correction made above is also applicable to the dependent claims 2-14.
Further regarding claim 1, Applicant recites “a sagittal panel” (line 9).  This limitation is confusing because “panel” implies a physical structure, and the manner in which the “sagittal panel” is defined in Applicant’s disclosure is closer to a plane or axis.  Correction is required.  Examiner suggests reciting “sagittal axis” or “sagittal plane” instead of “sagittal panel”, since Applicant’s use of “sagittal” appears to merely be a point of reference relative to structural aspects of the claimed invention.
Further regarding claim 1, Applicant recites “the fastener” in lines 12 and 13.  The mere reference to “the fastener” is indefinite because earlier in the claim, Applicant positively recites “at least one left strap fastener”, “at least one right strap fastener”, and “at least one fastener”.  It appears “the fastener” should refer to “the at least one fastener”, although “the at least one fastener” would, itself, be somewhat unclear because there has also been positively recited “at least one left strap fastener” (which is essentially “at least one fastener”) and “at least one right strap fastener” (which is also essentially “at least one fastener”).  Examiner suggests using alternative equivalent It is noted that claim 3 also recites “the fastener” which is indefinite for the same reasons as explained above.
Further regarding claim 1, Applicant recites “the left strap fastener” and “the right strap fastener” (last 2 lines).  This language is indefinite because Applicant positively recites “at least one left strap fastener” and “at least one right strap fastener”, which indicates there may be more than one of each of the left and right strap fasteners.  In such event, the mere reference to “the left strap fastener” and “the right strap fastener” would be indefinite, because it would be indeterminable as to which of the multiple instances the language was referring.  Correction is required.  Examiner suggests consistently referencing “the at least one left strap fastener” and “the at least one right strap fastener”.  Examiner notes that claims 9 and 10 also recite “the left strap fastener” and “the right strap fastener”, respectively, and are likewise indefinite.
Regarding claim 2, Applicant recites “wherein the front panel and the rear panel being sectionally connected to each other”.  The disclosure only mentions this limitation once in Page 4, Line 12 of the Specification as filed, but does not explain the limitation in any further context than what is recited in the claim.  It is unclear what is meant by the front and rear panels being “sectionally connected to each other”.  Correction is required.  For purposes of examination, as long as the front and rear panel are connected to each other to at least some degree, the limitation will be deemed to have been met by the prior art.

An effort have been made to identify all indefinite language with the pending claims. However, Examiner notes the above listing of 35 U.S.C. § 112 rejections may not be conclusive and Applicant is required to review every claim for compliance to 35 U.S.C. § 112(b) so as to facilitate a clear understanding of the claimed invention and proper application of the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-10 and 13, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Barski (USPN 8,607,364) in view of Neveu (USPN 8,776,265).
Regarding independent claim 1, Barski discloses a versatile infant garment (embodiment of Fig. 9 is an infant garment that is versatile in that it has multiple configurations #901 and #902; Examiner notes that “versatile” and “infant” are terms that do not further structurally define the claimed invention in any patentable sense) that effortlessly changes in between a onesie and a swaddle wrap (see Fig. 9 which shows a configuration #901 of a onesie (inasmuch as has been defined in the claim) and a configuration #902 of a swaddle wrap (inasmuch as has been defined in the claim); see the 35 U.S.C. 112(b) rejection of claim 1, regarding the term “effortlessly”, above) comprises: a garment body (Fig. 9 shows a garment body); at least one left leg-opening closure; at least one right leg-opening closure (generally at #903 is a pair of leg opening snap closures); the garment body comprises a sagittal panel[/plane] (there is a sagittal axis/plane generally bisecting the left half of the garment from the right half of the garment, along zipper #104), a front panel (Fig. 9 shows a front panel), a rear panel (the rear panel is behind the front panel, out of view, in Fig. 9), at least one fastener (zipper #104), a neck-opening rim (generally at collar #101 and chin protector closure assembly #102 in Fig. 9), a left leg-opening rim, and a right leg-opening rim (leggings #701 are extendable through openable snap closures #903 (and foldable inward as well; Fig. 9), for each leg, wherein the opening in each defines a leg-opening rim); the fastener being positioned along the sagittal panel (Fig. 9); the fastener being connected onto the front 
Neveu teaches a system that include an underlying infant garment and a removably-attachable strap (#102) used to tightly swaddle the infant, in use, wherein the ends of the strap includes respective fastener components (#108/109/116) configured to removably fasten to mating fastener components on the underlying infant garment (#138/140/122/123; Col. 5, Lines 4-26 describes various modes of operation).
Barski and Neveu teach analogous inventions in the field of infant wear.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added the removably-attachable strap and associated fasteners on the strap and on the underlying infant garment, from Neveu, to the garment of Barski in order to provide additional swaddling securement to the garment of Barski, to better bound the infant in use, wherein the Barski garment in Fig. 
Regarding claim 2, the modified garment of Barski (i.e. Barski in view of Neveu, as explained with respect to claim 1 above) is disclosed such that the front panel and the rear panel [are] sectionally connected to each other (the front panel and rear panel are connected to one another along various sections along their peripheries (Fig. 9 of Barski)).
Regarding claim 3, the modified garment of Barski (i.e. Barski in view of Neveu, as explained with respect to claim 1 above) is disclosed such that the front panel comprises a left section and a right section (Fig. 9 of Barski; one side of zipper #4 is a left section and the other side of the zipper is the right section; Examiner notes that the term "section" is very broad and merely means "one of several components; a piece" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)); and the fastener being connected along the left section and the right section (zipper #4 (i.e. the at least one fastener) is connected along both the left and right sections (Fig. 9)).
section and a right section (Fig. 9 of Barski; one side of zipper #4 is a left section and the other side of the zipper is the right section; Examiner notes that the term "section" is very broad and merely means "one of several components; a piece" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)); the neck-opening rim being positioned in between a left arm-opening rim and a right arm-opening rim of the garment body (neck opening rim is in between the arm openings (top instances of #903 in Fig. 9 represent arm openings that lead from the interior of the base garment and into the retractable arm sleeves #401)); and the neck-opening rim being perimetrically connected around the left section, the rear panel, and the right section (Fig. 9; neck opening itself is defined by a rim, the rim being attached along its perimeter to the front panel sections and the rear panel).
Regarding claim 5, the modified garment of Barski (i.e. Barski in view of Neveu, as explained with respect to claim 1 above) is disclosed such that the front panel comprises a left section and a right section (Fig. 9 of Barski; one side of zipper #4 is a left section and the other side of the zipper is the right section; Examiner notes that the term "section" is very broad and merely means "one of several components; a piece" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)); the left leg-opening rim being perimetrically connected to the left section and the rear panel; and the right leg-opening rim being perimetrically connected to the right section and the rear panel (the material of the front and rear panels actually defines the leg-openings, wherein the perimeter of the opening 
Regarding claim 6, the modified garment of Barski (i.e. Barski in view of Neveu, as explained with respect to claim 1 above) is disclosed such that the garment body further comprises a left arm-opening rim and a right arm-opening rim (top instances of #903 in Fig. 9 represent arm openings that lead from the interior of the base garment and into the retractable arm sleeves #401, the arm openings themselves are defined by rims, respectively); the left aim-opening rim and the right arm-opening rim being positioned opposite of each other about the sagittal panel[/plane] (Fig. 9); the left arm-opening rim and the right arm-opening rim being positioned adjacent to the neck-opening rim (Fig. 9; Examiner notes that the term "adjacent" is very broad and merely means "close to; lying near". (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com); i.e. all components are “adjacent” to one another, at least to some degree, since “adjacent” is a relative term); the left arm-opening rim being perimetrically connected to the front panel and the rear panel; and the right arm-opening rim being perimetrically connected to the front panel and the rear panel (the material of the front and rear panels actually defines the  arm openings, wherein the perimeter of the opening itself is the rim, for each arm opening; therefore, the rims are perimetrically connected to the front and rear panels).
Regarding claim 7, the modified garment of Barski (i.e. Barski in view of Neveu, as explained with respect to claim 1 above) is disclosed such that the front panel comprises a left section and a right section (Fig. 9 of Barski; one side of zipper #4 is a 
Regarding claim 8, the modified garment of Barski (i.e. Barski in view of Neveu, as explained with respect to claim 1 above) is disclosed such that the garment further comprises at least one left arm-opening closure; at least one right arm-opening closure (each arm opening has a snap closure #903); the left arm-opening closure being integrated onto the left arm-opening rim (Fig. 9); and the right arm-opening closure being integrated onto the right arm-opening rim (Fig. 9).
Regarding claim 9, the modified garment of Barski (i.e. Barski in view of Neveu, as explained with respect to claim 1 above) is disclosed such that the left strap fastener comprises a first fastener and a second fastener (one of the fasteners #138/140/122/123 is the “first fastener”; the fasteners #108/109/116/[and unlabeled fastener piece beside #116 in Fig. 1 of Neveu] would be the “second” fastener); the first fastener being positioned adjacent to a left arm-opening rim of the garment body (see Fig. 1 of Neveu, which represents a similar location as applied to Barski’s garment, 
Regarding claim 10, the modified garment of Barski (i.e. Barski in view of Neveu, as explained with respect to claim 1 above) is disclosed such that the right strap fastener comprises a first fastener and a second fastener (one of the fasteners #138/140/122/123 is the “first fastener”; the fasteners #108/109/116/[and unlabeled fastener piece beside #116 in Fig. 1 of Neveu] would be the “second” fastener); the first fastener being positioned adjacent to a right arm-opening rim of the garment body (see Fig. 1 of Neveu, which represents a similar location as applied to Barski’s garment, wherein the first fastener(s) are adjacent to the left arm opening, at least at identified #140); the second fastener being connected onto a right end of the removable strap (Fig. 1 of Neveu illustrates fasteners at left and right ends); and the first fastener and the 
Regarding claim 13, the modified garment of Barski (i.e. Barski in view of Neveu, as explained with respect to claim 1 above) is disclosed such that it comprises an upper safety flap (chin protector/closure #102 is an upper safety flap); the upper safety flap being adjacently connected to the front panel (Fig. 9); and the upper safety flap being positioned adjacent to the neck-opening rim and the fastener (Fig. 9).
Claims 11 and 12, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Barski in view of Neveu as applied to claim 1 above, and further in view of Blacker (US 2016/0113331).
Regarding claims 11 and 12, the modified infant garment of Barski (i.e. Barski in view of Neveu, as explained with respect to independent claim 1 above) teaches all the limitations of claim 1, as set forth above, and further teaches that there are left and right elastic leggings (Fig. 9; stretch fabric is used to form the garment’s components (Col. 6, Line 64 through Col. 7, Line 20)), the left and right elastic leggings having respective 
Blacker teaches a pajama and swaddle wrap combination that includes leg portions that can either be closed-footed type, or have open feet with ankle cuffs (Para. 0023 of Blacker).
Modified Barski and Blacker teach analogous inventions in the field of infant garments.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have substituted the closed-foot leggings of Barski for the open-cuff legging style of Blacker in order to enhance ventilation of the infant if desired (i.e. the open feet would permit cooling if the environment is too warm, for improved comfort of the infant).  As a result of the modification, the leggings would be open with cuffs, wherein the resulting structure involves a circumferential elastic “band” configured to wrap around the leg of the wearer.
Claim 14, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Barski in view of Neveu as applied to claim 1 above, and further in view of Damir (US 2010/0218299).
Regarding claim 14, the modified infant garment of Barski (i.e. Barski in view of Neveu, as explained with respect to independent claim 1 above) teaches all the 
Damir teaches an infant wearable sack with a double-ended zipper, wherein both ends of the zipper include a tab #40a and #40b (i.e. safety flaps), the both of the tabs being adjacent to the neck opening and to the foot end of the garment ,respectively and both adjacent to the zipper #30 itself.
Modified Barski and Damir teach analogous inventions in the field of infant garments with 2-way reversible front zippers (Col. 8, Line 54 of Barski; Para. 0016 and Fig. 2 of Damir).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added a lower end tab (i.e. lower safety flap) to the bottom end of the zipper #4 of Barski, as taught by Damir, in order to keep the zipper from being pulled open when not desired, wherein the resulting structure would include a lower safety flap being adjacent to the zipper (i.e. fastener) itself and between the leg opening rims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Earnest (USPN 7,954,187) - this reference teaches a removable band that is attachable to an underlying garment
Schmid et al. (USPN 7,246,392) - this reference teaches an infant garment combined with a swaddling strap
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732